DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 12/29/2021.

The application has been amended as follows:
Cancel Claim 14.
 
Allowable Subject Matter
Claims 1, 4-9, 11-13, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is drawn to “a solar-powered system” comprising an evaporation layer and a condensation layer. Although it is not explicitly claimed, it is understood that said solar-powered system 
The system of claim 1 bears close similarities to a number of prior art references. Said references are Delano (US 2,402,737); Bjorksten (US 2,788,316), hereafter referred to as Bjorksten ‘316; Bjorksten (US 2,813,063), hereafter referred to as Bjorksten ‘063; Tsumura et al. (US 4,329,205), hereafter referred to as Tsumura ‘205; Tsumura et al. (US 4,421,606), hereafter referred to as Tsumura ‘606; Tsumura et al. (US 4,475,988), hereafter referred to as Tsumura ‘988; and Park et al. (US 2015/0209686), hereafter referred to as Park. Examiner considers each of said references to be equally close in scope to the system of claim 1, albeit in different ways.
The Delano teaches a trio of embodiments, i.e. the embodiments of Figures 1-3, the embodiments of Figures 4-6, and the embodiments of Figures 7-8, all of which meet and/or render obvious the limitations of claim 1, except for the limitation which requires that the fluid source be located at the bottom of the chamber. In all three embodiments of Delano, the fluid source is at the top of the chamber. 
Although it is known in the art that fluid can be distributed into absorbent material from a bottom end thereof, i.e. by capillary action, it would not have been obvious to one of ordinary skill in the art to relocated the fluid source to the bottom of the chamber in any of the embodiments of Delano, as such an arrangement would be expected to be inferior to an arrangement having a fluid source at the top which is capable of distributing fluid to the absorbent evaporation layer through the combination of gravity and capillary action. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify any embodiment of Delano by adding a further fluid source to the bottom of the chamber, as there is no motivation in the prior art to add such a fluid source, and because the addition of such a fluid source would be expected to interfere with the drainage of brine from the system.
Bjorksten ‘316 teaches a system which meets or renders obvious all of the limitations of claim 1 (at least in combination with Tsumura ‘205), except for the limitation requiring that the evaporation layer and the condensation layer contact each other only at one edge. In Bjorksten ‘316, the evaporation layer (wick) 6 contacts the external face of the condensation layer (well section 7 of left/fresh water side of the 
In Bjorksten ‘316, the portion of the evaporation layer 6 which contacts the external face of the condensation layer serves to cool said condensation layer by evaporative cooling (Column 1 lines 50-65). Thus, a person having ordinary skill in the art would recognize that removing said portion of the evaporation layer 6 would result in a disadvantageous loss of said evaporative cooling. Furthermore, there is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to remove said portion of the evaporation layer 6. Therefore, it would not have been obvious to one of ordinary skill in the art to remove said portion of the evaporation layer 6 so as to arrive at the claims of the invention of claim 1 wherein the evaporation layer and the condensation layer contact each other only at one edge
Bjorksten ‘063 teaches a system which is very similar to that of Bjorksten ‘316. The system of claim 1 is non-obvious over Bjorksten ‘063 for substantially the same reasons discussed above with regard to Bjorksten ‘316.
Tsumura ‘205 teaches a system which meets or renders obvious all of the limitations of claim 1 except for the limitation which requires that the evaporation layer and the condensation layer contact each other only at one edge. It is implicit in said limitation of claim 1 that the evaporation layer and the condensation layer must contact each other at one edge. In Tsumura ‘205 the condensation layer 3 and the evaporation layer 2 are separated at the top edges thereof by a spacer layer (not assigned a reference numeral, but clearly visible in the Figures) and at the bottom edges thereof by gutter 17 insulating frame 10. There is not teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to remove any of the elements separating the edges of the condensation and evaporation layers. Furthermore, there are clear disadvantages to removing any of said elements. For example, a person having ordinary skill in the art would recognize that removing the spacer layer separating the top edges of the condensation and evaporation layers would disadvantageously allow salt water to drip from the evaporation layer 2 onto the condensation layer 3, thus rendering Tsumura ‘205 unsuitable for its intended purpose. In view of the forgoing, it would not be obvious to one ordinary skill in the art to modify Tsumura ‘205 by reconfiguring said system such that the evaporation layer and the 
Tsumura ‘606 and Tsumura ‘988 teach devices which are essentially identical in scope to that of Tsumura ‘205. The system of claim 1 is non-obvious over Tsumura ‘606 and Tsumura ‘988 for substantially the same reasons discussed above with regard to Tsumura ‘205.
Park teaches a system which meets or renders obvious all of claim 1, except for the limitation requiring that the evaporation layer be porous so as to passively absorb water from the fluid source. In Park, the evaporation layers, i.e. the bottom of seawater storage tank 11 and absorption reflectors 20, are not porous so as to passively absorb water from the fluid source. There is there no teaching, suggestion, or motivation which would lead one of ordinary skill in the art to make said evaporation layers porous, nor is there any teaching, suggestion, or motivation which would lead one of ordinary skill in the art to add a porous evaporation layer. For at least the forgoing reasons, it would not be obvious to one of ordinary skill in the art to modify Park so as to arrive at the invention of claim 1. Examiner notes that there are further, subtler differences between the claimed evaporation layer and anything in Park which could be considered an evaporation layer, may further dissuade from or prevent modification of Park so as to arrive at the invention of claim 1.
There is no prior art of record which cures the deficiencies the references discussed above.
Therefore, claim 1 and its dependents, claims 4-9, 11, 12, and 21, are novel and non-obvious over the prior art of record.
Independent claim 13 is drawn to “a solar-powered system” comprising an evaporation layer and a condensation layer. Although it is not explicitly claimed, it is understood that said solar-powered system is a solar powered distillation system, i.e. a system that is capable of desalinating seawater by solar distillation.
The system of claim 13 bears close similarities to a number of prior art references. Said references are Delano (US 2,402,737); Bjorksten (US 2,788,316), hereafter referred to as Bjorksten ‘316; Bjorksten (US 2,813,063), hereafter referred to as Bjorksten ‘063; Tsumura et al. (US 4,329,205), hereafter referred to as Tsumura ‘205; Tsumura et al. (US 4,421,606), hereafter referred to as Tsumura 
However, none of the aforementioned references teach or suggest a system having a thermal insulation layer that forms a top of the chamber, and thermally and physically separates the evaporation layer from the condensation layer, wherein an end of the evaporation layer and an end of the condensation layer are connected to opposite ends of the thermal insulation layer to define the chamber, as is required by claim 13. There is no teaching, suggestion, or motivation that would lead one of ordinary skill in the art to modify any of said references so as to include a thermal insulation layer that forms a top of the chamber, and thermally and physically separates the evaporation layer from the condensation layer, wherein an end of the evaporation layer and an end of the condensation layer are connected to opposite ends of the thermal insulation layer to define the chamber.
There is no prior art of record which cures the deficiencies the references discussed above.
For at least the reasons discussed above, independent claim 13 and its dependent, claim 22, are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 9,884,265) is the granted patent corresponding to the Park PG pub cited in the Examiner’s reasons for allowance above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772